Case 2:20-cv-12357-MAG-RSW ECF No. 4 filed 09/02/20                       PageID.17      Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


JENNIFER BUCKINGHAM, et al.,

               Plaintiffs,
                                                               Case No. 20-12357
vs.
                                                               HON. MARK A. GOLDSMITH
VINCENT E. CERBINI, et al.
et al.,

            Defendants.
___________________________________/

                             ORDER REGARDING JURISDICTION

       This matter is presently before the Court on the Court’s own review of the complaint (Dkt.

1), which was filed on August 31, 2020. The purported basis for jurisdiction is diversity of

citizenship. Under the diversity statute, 28 U.S.C. ' 1332, “there must be complete diversity such

that no plaintiff is a citizen of the same state as any defendant.” V & M Star, LP v. Centimark

Corp., 596 F.3d 354, 355 (6th Cir. 2010). In a diversity case, the party or parties asserting

diversity jurisdiction—in this case, Plaintiffs—bears the burden of establishing it. See Hertz

Corp. v. Friend, 559 U.S. 77, 96 (2010).

       The jurisdictional allegations in the complaint are insufficient to show a basis for diversity

jurisdiction. Plaintiffs allege that Defendant Houston Shutters, LLC is a “foreign corporation

with a home business located in Houston, Texas.” Compl. ¶¶ 3, 7. If Houston Shutters is in fact

a corporation, it is a citizen of its state of incorporation and its “nerve center,” see generally Hertz

Corp.; Plaintiff has identified neither. However, the name suggests that Houston Shutters is a

limited liability company (“LLC”). An LLC has the citizenship of each of its members. Delay

                                                   1
Case 2:20-cv-12357-MAG-RSW ECF No. 4 filed 09/02/20                    PageID.18      Page 2 of 2




v. Rosenthal Collins Group, LLC, 585 F.3d 1003, 1005 (6th Cir. 2009). As stated by the Sixth

Circuit:

       When diversity jurisdiction is invoked in a case in which a limited liability company
       is a party, the court needs to know the citizenship of each member of the company.
       And because a member of a limited liability company may itself have multiple
       members—and thus may itself have multiple citizenships—the federal court needs
       to know the citizenship of each “sub-member” as well.

Id. Plaintiffs do not state the citizenships of the members and, if applicable, sub-members of

Houston Shutters.

       On or before September 9, 2020, Plaintiffs shall either file an amended complaint curing

the above-mentioned defects or inform the Court that federal court jurisdiction is lacking. Failure

to comply with this order will result in the dismissal of this case for lack of subject matter

jurisdiction pursuant to Federal Rule of Civil Procedure 12(h)(3).

       SO ORDERED.

Dated: September 2, 2020                             s/Mark A. Goldsmith
       Detroit, Michigan                             MARK A. GOLDSMITH
                                                     United States District Judge




                                                2
